—In a proceeding pursuant to Family Court Act article 4 for upward modification of child support, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered April 21, 1995, as denied his objections to so much of an order of the same court (Base, H.E.), dated January 10, 1995, as, after a hearing, directed him to pay child support in the amount of $141 per week.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, and the matter is remitted to the Family Court for de novo determination of the appropriate amount of the father’s child support.
Under all the circumstances presented, including the fact that both parties have remarried, and in the absence of special factors requiring otherwise, we conclude that it was an improvident exercise of discretion to impute to the father any percentage of the income earned by his current spouse in calculating his child support obligations (see, Matter of Dora T. J. v Jean-Paul A. S., 224 AD2d 420; cf., Matter of Ladd v Suffolk County Dept. of Social Servs. [Ladd], 199 AD2d 393).
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.